DETAILED ACTION

Claims 2-21 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 8, 13-22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tiu et al. (US 20080065604 A1) in view of Wugofski et al. (US 20080182563 A1). 

With respect to claim 1, Tiu teaches a single login function configured to connect a device of a particular user to a member account of the social network that includes at least two different profiles for the particular user, wherein connection to the member account enables the particular user to view, in a single profile page, information posted to both, (i.e., This landing page can be accessed several ways. First, it can be accessed from within the online social network by the user when the user logs into the online social network, page 4, section 0041 see figure 3 and 6; abstract; section 0042 teaches users individual profile page sections 0035 and 0037 teach personal email integration; fig. 3 teaches email, see also section 0037; The web site, onxiam, permits a user to consolidate all of his or her online identities in a single location and present them as hyperlinks on a web page that can be made accessible to anyone who wants to learn about the user's multiple online identities. In Yahoo! 360.degree., users maintain a personal web site through which they can maintain a blog, share their photos using a feed from Flickr, present profile information, subscribe to external feeds, and see which friends are currently online, page 1, section 0010; section 0030 teaches using groups to segregate users into groups of interest including business and friends or family.  Section 0034 teaches filtering based on rules including using groups to filter content presented see also section 0036 which teaches type of content to be updated.  Section 0038 teaches how only applicable users are updated on changes). Tiu discloses the claimed subject matter as discussed above except a mode selection function, within the member account, configured to receive a user selection of one of the at least two different profiles, and switch between the at least two different profiles based on the received user selection while the particular user remains connected to the member account by way of the single login function, wherein: user selection of the first profile from among the at least two different profiles enables the particular user to collaborate with other users of the social network application using the first profile, while protecting information in the second profile from the other users, and while providing the particular user with access to the information in the second profile; and user selection of the second profile enables the particular user to collaborate with other users of the social network application using the second profile, while protecting information in the first profile from the other users, and while providing the particular user access to the information in the first profile.  However, Wugofski teaches a mode selection function, within the member account, configured to receive a user selection of one of the at least two different profiles, and switch between the at least two different profiles based on the received user selection while the particular user remains connected to the member account by way of the single login function, (i.e., section 0007 and 0020 teaches having multiple personas with unique switchable profiles including personal and business profiles and personas; section 0097, teaches login card or a login function and sections 0034 and 0035 teaches aggregating multiple social networks into a single profile; section 0021 clearly teaches “Members can even use these profiles to make it easier for themselves to access content and services” clearly each profile is its own webpage and has its own website content;).  Wugofski teaches wherein: user selection of the first profile from among the at least two different profiles enables the particular user to collaborate with other users of the social network application using the first profile, while protecting information in the second profile from the other users, and while providing the particular user with access to the information in the second profile; and user selection of the second profile enables the particular user to collaborate with other users of the social network application using the second profile, while protecting information in the first profile from the other users, and while providing the particular user access to the information in the first profile, (i.e., section 0007 and 0020 teaches having multiple personas with unique switchable profiles including personal and business profiles and personas; section 0021 clearly teaches “Members can even use these profiles to make it easier for themselves to access content and services” clearly each profile is its own webpage and has its own website content; section 0020 teaches creating multiple personas or profile modes) in order to enable subscribers of any mobile network operator to exchange profiles, content and services (abstract). Therefore, based on Tiu in view of Wugofski, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Wugofski to the system of Tiu in order to enable subscribers of any mobile network operator to exchange profiles, content and services.
With respect to claim 3, Wugofski further teaches a community page of the member account that is accessible to (i) business connections associated with the first profile and (ii) personal connections associated with the second profile, (i.e., section 0007 and 0020 teaches having multiple personas with unique switchable profiles including personal and business profiles and personas; section 0021 clearly teaches “Members can even use these profiles to make it easier for themselves to access content and services” clearly each profile is its own webpage and has its own website content; section 0020 teaches creating multiple personas or profile modes). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 4, Wugofski teaches wherein the particular user is enabled to navigate, within the account, between the community page and a profile page for each of the first profile and the second profile, (i.e., section 0007 and 0020 teaches having multiple personas with unique switchable profiles including personal and business profiles and personas; section 0021 clearly teaches “Members can even use these profiles to make it easier for themselves to access content and services” clearly each profile is its own webpage and has its own website content; section 0020 teaches creating multiple personas or profile modes).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 5, Tu teaches wherein the connection to the member account enables the particular user to post information to each of the first profile and the second profile, wherein information posted to the first profile is viewable to the other users the particular user collaborates while when the first profile is selected using the mode selection function, and wherein information posted to the second profile is viewable to the other users the particular user collaborates with when the first profile is selected using the mode selection function, (i.e., The web site, onxiam, permits a user to consolidate all of his or her online identities in a single location and present them as hyperlinks on a web page that can be made accessible to anyone who wants to learn about the user's multiple online identities. In Yahoo! 360.degree., users maintain a personal web site through which they can maintain a blog, share their photos using a feed from Flickr, present profile information, subscribe to external feeds, and see which friends are currently online, page 1, section 0010).

With respect to claim 6, Tiu teaches further comprising a jobs database that enables the particular user to search for a job, submit a project for consideration, request additional data on the job, and bid on the job, (i.e., The web site, onxiam, permits a user to consolidate all of his or her online identities in a single location and present them as hyperlinks on a web page that can be made accessible to anyone who wants to learn about the user's multiple online identities. In Yahoo! 360.degree., users maintain a personal web site through which they can maintain a blog, share their photos using a feed from Flickr, present profile information, subscribe to external feeds, and see which friends are currently online, page 1, section 0010; and FIG. 3 schematically illustrates the process for tracking changes and updates to content in an online social network and managing the notification of such changes and. Blocks 310, 320, 330, 335, 340 represent the operations that are being carried out by the application server 251. Block 312 represents the user inputs that are made through a browser running on a remote computer and are transmitted over the Internet to the application server 251. Block 314 represents certain inputs that are made at third party web sites 314, such as flickr, YouTube, xanga.com, and eBay, and transmitted over the Internet to the application server 251 using an RSS feed. All such inputs are aggregated and stored in a queue 310 that is managed by the application server 251, page 3, section 0033). 

With respect to claim 8, Tiu teaches wherein the social network application is accessible by a mobile device or a personal computer, (i.e., In the embodiments of the present invention described below, users are respectively operating the remote computers 270 that are programmed to execute web browser programs, and access the web pages managed by the application server 251 using the web browser programs. The web pages that are displayed to a user are transmitted from the application server 251 to that user's remote computer and processed by the web browser program stored in that user's remote computer for display through the monitor of that user's remote computer, page2-3, section 0032). 

With respect to claim 9, Wugofski further teaches comprising inter-member communication capability on one of a community information posting and retrieval site or an individual information posting and retrieval site, wherein at least one of the community information posting and retrieving site or an individual information posting and retrieval site includes messages that are filtered base on a geographic positioning system identifier, (i.e., section 0095 teaches instant messaging and presence; section 0027 teaches using specified location; see also section 0048). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, Tiu teaches wherein of the first profile provides selective access to individual pages of other users, (i.e., section 0041 teaches a landing page including content from other member users).  Tiu teaches a searching function for statistics and performance of the other users, (i.e., section 0010 teaches which friends are currently online which is a statistic and performace). Wugofski further teaches selective geo location awareness of content and the other users, (i.e., section 0027 teaches using specified location; see also section 0048).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, Tiu teaches wherein the content posted to either of the first profile or second profile comprises at least one of news, files, applications, chats, emails, videos, or real-time e-lerts, (i.e., section 0010; section 0033 teaches news feeds).  

With respect to claim 12, Tiu teaches wherein both first profile and second profile are configured to provide a collaborative data-sharing connection between the particular user and a second user while at least some of the information is displayed to the particular user on a profile page is protected from being viewed by the second user, (i.e., section 0030 teaches using groups to segregate users into groups of interest including business and friends or family.  Section 0034 teaches filtering based on rules including using groups to filter content presented see also section 0036 which teaches type of content to be updated.  Section 0038 teaches how only applicable users are updated on changes).  

With respect to claim 13, Wugofski further teaches wherein messages  on the community page are filtered based on a global positioning system identifier, (i.e., section 0027 teaches using specified location; see also section 0048).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, Tiu teaches wherein the user selection of the first profile using the mode selection function provides a request function configured to enable the particular user to post a proposal to a list of colleagues added by the particular user via the single profile page, (i.e., The web site, onxiam, permits a user to consolidate all of his or her online identities in a single location and present them as hyperlinks on a web page that can be made accessible to anyone who wants to learn about the user's multiple online identities. In Yahoo! 360.degree., users maintain a personal web site through which they can maintain a blog, share their photos using a feed from Flickr, present profile information, subscribe to external feeds, and see which friends are currently online, page 1, section 0010; section 0030 teaches using groups to segregate users into groups of interest including business and friends or family.  Section 0034 teaches filtering based on rules including using groups to filter content presented see also section 0036 which teaches type of content to be updated.  Section 0038 teaches how only applicable users are updated on changes).  

With respect to claim 15, Tiu teaches wherein the list of colleagues includes at least a third user that is not included in the list of friends that are able to view the second profile, (i.e., The web site, onxiam, permits a user to consolidate all of his or her online identities in a single location and present them as hyperlinks on a web page that can be made accessible to anyone who wants to learn about the user's multiple online identities. In Yahoo! 360.degree., users maintain a personal web site through which they can maintain a blog, share their photos using a feed from Flickr, present profile information, subscribe to external feeds, and see which friends are currently online, page 1, section 0010; section 0030 teaches using groups to segregate users into groups of interest including business and friends or family.  Section 0034 teaches filtering based on rules including using groups to filter content presented see also section 0036 which teaches type of content to be updated.  Section 0038 teaches how only applicable users are updated on changes).  

With respect to claim 16, Wugofski teaches wherein user selection of the second profile using the mode selection function provides a feedback function configured to allow the particular user to provide feedback in response to a proposal posted by a different user, (i.e., section 0029 teaches providing feedback). Therefore, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 17, The limitations of claim 17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 18, The limitations of claim 18 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 19, The limitations of claim 19 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 20, The limitations of claim 20 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 21, The limitations of claim 21 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiu et al. (US 20080065604 A1) in view of Wugofski et al. (US 20080182563 A1) and further in view of Abrams et al. (US 2002/0166117 A1).

With respect to claim 7, Tiu and Wugofski disclose the claimed subject matter as discussed above except a link to a testing application site including tests the particular user can download and distribute to other users.  However, Abrams teaches a link to a testing application site including tests the particular user can download and distribute to other users, (i.e., Some of the additional features and benefits provided by the novel on-demand application processing method and system 140 include edge staging and load testing of applications and sites. The on-demand system 140 allows application providers to directly install new versions of a website or application onto the system 140. The system 140 allows the application provider to limit the access to the new application or website. Thus, application providers are able to access the new website or application and functionally test the distributed site or application. Further, the on-demand system 140 allows the application provider to load test the application or site prior to allowing public access and use. For example, utilizing the on-demand system resources, numerous synthetic simultaneous sessions are able to be activated at a single time to load test the application or site. The application provider is able to perform these load tests without the capital expenditure of having to purchase additional equipment to perform load testing. Further, because of the pricing scheme of the present on-demand method, the application provider then pays for the amount of capacity utilized during this testing. Which is significantly less expensive than purchasing additional equipment, page 10, section 0087) in order to provide on-demand, scalable computational resources to application providers over a distributed network and system (abstract).  Therefore, based on Tiu in view of Wugofski and further in view of Abrams, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Abrams to the system of Tiu and Wugofski in order to provide on-demand, scalable computational resources to application providers over a distributed network and system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. M./
Joel Mesa
Examiner, Art Unit 2447

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447